The judgment of the court was pronounced by
King, J.
The defendant became the purchaser at a syndic’s sale of a house' and lot, together with seventy shares of the capital stock of the Citike'ns1 Bank, for which the property was Mortgaged.' A part of the'price was paid in cash, and, to secure the notes given for the rebidúe, a- mortgage was retained by the syndic. The notes not having been paid at their maturity, the syndic obtained an order for the seizure and safe of the hypothecated property, in virtue of which the sheriff seized the house and lot, and, after the usual advertisements, offered them for sale, but there was no adjudication,' for the want of bidders ; they were- not readvertised for safe at twelve-months,' but, sifter the lapse'of a short time’, a second seizure was made of the'mbrtgaged property, together with the seventy shares of stock, all of which were' offered for sale lor cash, but failing to bring two-thirds of their appraised’ value, they were not adjudicated, They were readvertised for sale, at twelve-months' credit, and adjudicated to-the defendant, Henry, who promised to furnish his bond for the price, with Jonathan Davis as his surety. Subsequently, however, he declined giving his bond, and took a rule on the syndic to show cause Why the adjudication should-not be set aside',- on-the ground that the sheriff- had no authority to make the' seizure and sale.- This rule was discharged. The plaintiff then took a-rule on' the defendant and Davis, to show'cause why they should not execute their twelve-months’ bond for the price of the adjudication, and this rule was made absolute. From-the judgments rendered on these rules the defendants have appealed.-
*594There is no error, in our opinion, in the judgment appealed from. We are not PrsPared to recognise the defendants’ right to test the validity of the sheriff’s sale on a rule. Admitting, however, for the purposes of the present investigation,_that the proper remedy was resorted to, the appellants have not presented a case which-entitles them to the relief for which they ask. No specific cause of nullity is alleged. The averment'is, in general terms, that the sheriff was^without authority,but wherein his authority was defective is not stated. The officer appears to have been acting in virtue’ of a writ legally issued, under a judgment rendered by a competent tribunal; and unappealed from. If there were irregularities, however, the defendant Henry cannot complain of them, nor can they affect the title to the property in his hands. He was the debtor, and the property was seized in his possession to satisfy the vendor’s mortgage. He had notice of the proceedings, and with a knowledge of the sheriff’s actsibecame thegpurctíaser.' No other party complains of having sustained injury by reason of irregularities in the proceedings; and the appellant- Henry, by appearing at the sale, bidding,-and^becoming the purchaser, waived and cured all-defects, if any existed.
The evidence shows that Davis promised to become the surety of the defendant on a twelve-months’ bond, in the event of the latter’s becoming the purehaseffofthe property. Davis lias notobjected to-the propriety of the proceedingsagainsthim-byrule-.- Judgment affirmed-